
	
		II
		112th CONGRESS
		1st Session
		S. 1734
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Blumenthal (for
			 himself, Mr. Corker,
			 Mr. Bennet, Mr.
			 Hatch, Mr. Casey,
			 Mr. Alexander, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide incentives for the development of qualified
		  infectious disease products.
	
	
		1.Short titleThis Act may be cited as the
			 Generating Antibiotic Incentives Now
			 Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Extension of exclusivity period for drugs.
				Sec. 4. Additional extension of exclusivity period for
				qualified infectious disease products for which a companion diagnostic test is
				cleared or approved.
				Sec. 5. Priority review.
				Sec. 6. Fast track product.
				Sec. 7. Study on incentives for qualified infectious disease
				biological products.
				Sec. 8. Clinical trials.
			
		3.Extension of
			 exclusivity period for drugs
			(a)In
			 generalThe Federal Food, Drug, and Cosmetic Act is amended by
			 inserting after section 505D (21 U.S.C. 355e) the following:
				
					505E.Extension of
				exclusivity period for new qualified infectious disease products
						(a)ExtensionIf,
				prior to approval of a drug pursuant to an application submitted under section
				505(b), the Secretary determines that the drug is a qualified infectious
				disease product, then the four- and five-year periods described in subsections
				(c)(3)(E)(ii) and (j)(5)(F)(ii) of section 505, the three-year periods
				described in clauses (iii) and (iv) of subsection (c)(3)(E) and clauses (iii)
				and (iv) of subsection (j)(5)(F) of section 505, or the seven-year period
				described in section 527, as applicable, shall be extended by five
				years.
						(b)Relation to
				pediatric exclusivityAny extension under subsection (a) of a
				period shall be in addition to any extension of the period under section 505A
				with respect to the drug.
						(c)LimitationsSubsection
				(a) does not apply to the approval of—
							(1)a supplement to an
				application under section 505(b) for any qualified infectious disease product
				for which an extension described in subsection (a) is in effect or has expired;
				or
							(2)a subsequent
				application filed by the same sponsor or manufacturer of a qualified infectious
				disease product described in paragraph (1) (or a licensor, predecessor in
				interest, or other related entity) for—
								(A)a change (not
				including a modification to the structure of the qualified infectious disease
				product) that results in a new indication, route of administration, dosing
				schedule, dosage form, delivery system, delivery device, or strength; or
								(B)a modification to
				the structure of the qualified infectious disease product that does not result
				in a change in safety or effectiveness.
								(d)DeterminationThe
				manufacturer or sponsor of a drug may request the Secretary to designate a drug
				as a qualified infectious disease product. Such a request for designation shall
				be made at least 45 days before the submission of an application under section
				505(b) for such drug. The Secretary shall, not later than 30 days after the
				submission of such request, determine whether the drug is a qualified
				infectious disease product.
						(e)RegulationsThe
				Secretary shall promulgate regulations for carrying out this section. The
				Secretary shall promulgate the initial regulations for carrying out this
				section not later than 12 months after the date of the enactment of this
				section.
						(f)DefinitionsIn
				this section:
							(1)Qualified
				infectious disease productThe term qualified infectious
				disease product means an antibiotic drug for treating, detecting,
				preventing, or identifying a qualifying pathogen.
							(2)Qualifying
				pathogenThe term qualifying pathogen means—
								(A)resistant gram
				positive pathogens, including methicillin-resistant Staphylococcus aureus
				(MRSA), vancomycin-resistant Staphylococcus aureus (VRSA), and
				vancomycin-resistant enterococcus (VRE);
								(B)multi-drug
				resistant gram negative bacteria, including Acinetobacter, Klebsiella,
				Pseudomonas, and E. coli species;
								(C)multi-drug
				resistant tuberculosis; or
								(D)any other
				infectious pathogen identified for purposes of this section by the
				Secretary.
								.
			(b)ApplicationSection
			 505E of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a),
			 applies only with respect to a drug that is first approved under section 505(c)
			 of such Act (21 U.S.C. 355(c)) on or after the date of the enactment of this
			 Act.
			4.Additional
			 extension of exclusivity period for qualified infectious disease products for
			 which a companion diagnostic test is cleared or approvedThe Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.), as amended by section 3, is further amended by inserting
			 after section 505E the following:
			
				505E–1.Additional
				extension of exclusivity for qualified infectious disease products for which a
				companion diagnostic test is cleared or approved
					(a)In
				generalIf the sponsor or manufacturer of a qualified infectious
				disease product identifies in accordance with subsection (b) a companion
				diagnostic test described in subsection (c), any period extended under section
				505E(a) with respect to such product shall be further extended by 6
				months.
					(b)Identification
				requirementsFor purposes of subsection (a), the identification
				of a companion diagnostic test shall—
						(1)be made in such
				manner as the Secretary may require; and
						(2)occur before the
				expiration of the period to be extended under subsection (a), not counting any
				extension to such period under section 505E(a) or 505A.
						(c)Companion
				diagnostic testFor purposes of subsection (a), a device is a
				companion diagnostic test with respect to a qualified infectious disease
				product if each of the following is met:
						(1)The device is
				determined by the Secretary under subsection (f) to be a test for diagnosis of
				a qualifying pathogen.
						(2)The qualified infectious disease product
				has been determined under section 505E(d) to be for treating, detecting,
				preventing, or identifying such qualifying pathogen.
						(3)The device is
				cleared under section 510(k) or approved under section 515.
						(4)The sponsor or
				manufacturer, as applicable, of the qualified infectious disease product has
				the exclusive rights to submit an identification under subsection (a) with
				respect to the device.
						(d)Relation to
				pediatric exclusivityAny
				extension under subsection (a) of a period with respect to a qualified
				infectious disease product shall be in addition to any extension of the period
				under section 505A of this Act with respect to the product.
					(e)LimitationsAfter
				the extension of any period under subsection (a) with respect to a qualified
				infectious disease product pursuant to the identification of a device as a
				companion diagnostic test, subsection (a) does not authorize—
						(1)any subsequent
				extension with respect to such product; or
						(2)any extension with
				respect to any other product pursuant to identification of such device.
						(f)DeterminationThe
				sponsor or manufacturer of a drug may request the Secretary to determine that a
				device is a test for diagnosis of a qualifying pathogen. Such a request shall
				be made at least 45 days before the submission of a notification under section
				510(k) or an application under section 515 for such device. The Secretary
				shall, not later than 30 days after the submission of such request, determine
				whether the device is a test for diagnosis of a qualifying pathogen.
					(g)DefinitionsIn
				this section:
						(1)The term
				qualified infectious disease product means a drug that is
				determined to be a qualified infectious disease product under section
				505E.
						(2)The term
				qualifying pathogen has the meaning given to such term in section
				505E.
						.
		5.Priority
			 review
			(a)AmendmentChapter
			 V of the Federal Food, Drug, and Cosmetic Act is amended by inserting after
			 section 524 (21 U.S.C. 360n) the following:
				
					524A.Priority
				review for qualified infectious disease products
						(a)In
				generalIf the Secretary makes a determination under section
				505E(c) that a drug is a qualified infectious disease product, then the
				Secretary shall give priority review to any application submitted for approval
				for such drug under section 505(b).
						(b)DefinitionIn
				this section, the term priority review, with respect to an
				application described in subsection (a), means review and action by the
				Secretary on such application not later than 6 months after receipt by the
				Secretary of such
				application.
						.
			(b)ApplicationSection
			 524A of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a),
			 applies only with respect to an application that is submitted under section
			 505(b) (21 U.S.C. 355(b)) on or after the date of the enactment of this
			 Act.
			6.Fast track
			 productParagraph (1) of
			 section 506(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356(a))
			 is amended by inserting after if it is intended for the treatment of a
			 serious or life-threatening condition and it demonstrates the potential to
			 address unmet medical needs for such a condition the following:
			 or if the Secretary determines under section 505E that the drug is a
			 qualified infectious disease product.
		7.Study on
			 incentives for qualified infectious disease biological products
			(a)In
			 generalThe Comptroller
			 General of the United States shall—
				(1)conduct a study on
			 the need for incentives to encourage the research, development, and marketing
			 of qualified infectious disease biological products; and
				(2)not later than 1
			 year after the date of the enactment of this Act, submit a report to the
			 Congress on the results of such study, including any recommendations of the
			 Comptroller General on appropriate incentives for addressing such need.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 biological product has the meaning given to such term in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
				(2)The term
			 qualified infectious disease biological product means a biological
			 product for treating, detecting, preventing, or identifying a qualifying
			 pathogen.
				(3)The term
			 qualifying pathogen has the meaning given to such term in section
			 505E of the Federal Food, Drug, and Cosmetic Act, as added by section 3 of this
			 Act.
				8.Clinical
			 trials
			(a)Review and
			 revision of guidelines
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and not later than 4 years thereafter, the Secretary shall—
					(A)review the
			 guidelines of the Food and Drug Administration for the conduct of clinical
			 trials with respect to antibiotic drugs; and
					(B)as appropriate,
			 revise such guidelines to reflect developments in scientific and medical
			 information and technology and to ensure clarity regarding the procedures and
			 requirements for approval of an antibiotic drug under chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.).
					(2)Issues for
			 reviewAt a minimum, the review under paragraph (1) shall address
			 the appropriate animal models of infection, in vitro techniques, valid
			 micro-biological surrogate markers, the use of non-inferiority versus
			 superiority trials, and appropriate delta values for non-inferiority
			 trials.
				(3)Rule of
			 constructionExcept to the extent to which the Secretary of
			 Health and Human Services makes revisions under paragraph (1)(B), nothing in
			 this section shall be construed to repeal or otherwise affect the guidelines of
			 the Food and Drug Administration.
				(b)Recommendations
			 for investigations
				(1)RequestThe
			 sponsor of a drug intended to be used to treat, detect, prevent, or identify a
			 qualifying pathogen may request that the Secretary provide written
			 recommendations for nonclinical and clinical investigations which may be
			 conducted with the drug before it may be approved for such use under section
			 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355).
				(2)RecommendationsIf
			 the Secretary has reason to believe that a drug for which a request is made
			 under this subsection is a qualified infections disease product, the Secretary
			 shall provide the person making the request written recommendations for the
			 nonclinical and clinical investigations which the Secretary believes, on the
			 basis of information available to the Secretary at the time of the request,
			 would be necessary for approval under section 505 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355) of such drug for the use described in
			 paragraph (1).
				(c)DefinitionsIn
			 this section:
				(1)The term
			 drug has the meaning given to such term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				(2)The term
			 qualifying pathogen has the meaning given to such term in section
			 505E of the Federal Food, Drug, and Cosmetic Act, as added by section 3 of this
			 Act.
				(3)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs.
				
